                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

NORVAL JOHNSON,                                      )
                                                     )
                             Plaintiff,              )
                                                     )
                        v.                           )       No. 1:21-cv-00096-TWP-TAB
                                                     )
BRUCE A. SCHEPPER,                                   )
                                                     )
                             Defendant.              )

                           ORDER SCREENING COMPLAINT
                         AND DIRECTING SERVICE OF PROCESS

       Indiana Department of Correction ("IDOC") inmate Norval Johnson commenced this

42 U.S.C. § 1983 action on January 12, 2021, and paid the filing fee on February 26, 2021. Dkt. 15.

On May 18, 2021, in response to the Court's Order denying his motion to refund the filing fee, dkt.

20, Mr. Johnson notified the Court that he wished to proceed with this action. See dkt. 23. The

Court now screens the complaint and makes the following rulings.

                                              I.
                                     SCREENING STANDARD

       Because Mr. Johnson is a prisoner, his complaint is subject to the screening requirements

of 28 U.S.C. § 1915A(b). This statute directs that the Court shall dismiss a complaint or any claim

within a complaint which "(1) is frivolous, malicious, or fails to state a claim upon which relief

may be granted; or (2) seeks monetary relief from a defendant who is immune from such relief."

Id. To satisfy the notice-pleading standard of Rule 8 of the Federal Rules of Civil Procedure, a

complaint must provide a "short and plain statement of the claim showing that the pleader is

entitled to relief," which is sufficient to provide the defendant with "fair notice" of the claim and

its basis. Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (citing Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 555 (2007) and quoting Fed. R. Civ. P. 8(a)(2)); see also Tamayo v.

Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008) (same). The Court construes pro se pleadings

liberally and holds pro se pleadings to less stringent standards than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).

                                             II.
                                       THE COMPLAINT

       The complaint alleges that law librarian Bruce Schepper violated Mr. Johnson's First,

Eighth, and Fourteenth Amendment rights when he denied Mr. Johnson access to the law library

and gave Mr. Johnson's legal papers to another inmate, all in retaliation for Mr. Johnson's previous

grievance against him. Mr. Johnson alleges that the defendant treated him unfairly because inmates

living in his same housing unit were allowed to attend the law library when he was not. He seeks

injunctive relief and money damages.

                                           III.
                                  DISCUSSION OF CLAIMS

       Applying the screening standard to the factual allegations in the complaint, certain claims

are dismissed while other claims shall proceed as submitted.

       First, Mr. Johnson's claim that he was treated unfairly is dismissed for failure to state a

claim. The constitution protects one from disparate treatment based on membership in a protected

class. Greer v. Amesqua, 212 F.3d 358, 370 (7th Cir. 2000). Mr. Johnson's complaint contains no

allegation that he was discriminated against because of his membership in a particular class. Herro

v. City of Milwaukee, 44 F.3d 550, 552 (7th Cir. 1995) (internal quotation omitted). Simply

receiving different or unfair treatment is not enough to raise an equal protection violation. Sherwin

Manor Nursing Ctr. v. McAuliffe, 37 F.3d 1216, 1220 (7th Cir. 1994); Huebschen v. Department

of Health & Soc. Servs., 716 F.2d 1167, 1171 (7th Cir.1983). Mr. Johnson has failed to allege that
he was treated unfairly because of his membership in a particular class and therefore does not

allege a viable equal protection claim.

       Second, Mr. Johnson's access-to-courts claim is dismissed for failure to state a claim.

"Prisoners have a fundamental right of access to the courts," and prison staff "may not impinge on

a prisoner's efforts to pursue a legal claim attacking . . . his criminal judgment." In re Maxy, 674

F.3d 658, 660 (7th Cir. 2012). However, "to satisfactorily state a claim for an infringement of the

right of access, prisoners must also allege an actual injury." Id. "That is, they must allege that some

action by the prison has frustrated or is impeding an attempt to bring a nonfrivolous legal claim."

Id. at 661. Here, Mr. Johnson has not alleged with any specificity what nonfrivolous legal claim

has been frustrated by the defendant's actions. Lewis v. Casey, 116 S. Ct. 2174, 2179 (1996) ("[T]o

state a right to access-to-courts claim and avoid dismissal under Rule 12(b)(6), a prisoner must

make specific allegations as to the prejudice suffered because of the defendant's alleged conduct.").

       Mr. Johnson's First Amendment retaliation claim shall proceed as pleaded in the

complaint.

       This summary of remaining claims includes all the viable claims identified by the Court.

All other claims have been dismissed. If Mr. Johnson believes that additional claims were alleged

in the complaint, but not identified by the Court, he shall have through July 23, 2021, in which

to identify those claims.

                                       IV.
                        CONCLUSION AND SERVICE OF PROCESS

       Mr. Johnson's motion to proceed with this case, dkt. [23], is granted. His First Amendment

retaliation claim shall proceed as pleaded in the complaint. All other claims have been dismissed.

       The clerk is directed pursuant to Fed. R. Civ. P. 4(c)(3) to issue process electronically to

the defendant in the manner specified by Fed. R. Civ. P. 4(d). Process shall consist of the
complaint, dkt. [1], applicable forms (Notice of Lawsuit and Request for Waiver of Service of

Summons and Waiver of Service of Summons), and this Order.

       IT IS SO ORDERED.



Date: 6/24/2021




Distribution:

NORVAL JOHNSON
251009
PENDLETON - CORRECTIONAL INDUSTRIAL FACILITY
CORRECTIONAL INDUSTRIAL FACILITY
Inmate Mail/Parcels
5124 West Reformatory Road
PENDLETON, IN 46064


Electronic Service to IDOC Employee:

       Bruce A. Schepper, Law Library Coordinator – Pendleton Correctional Facility
